Citation Nr: 0939596	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  02-17 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 
1971, and January to May 1973. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
of the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  That rating decision found that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.

In a November 2006 decision, the Board reopened the Veteran's 
claim and remanded the case for additional development.  The 
case is again before the Board.


FINDING OF FACT

An acquired psychiatric disorder did not begin in service or 
for many years thereafter, and has not been shown to be 
otherwise related to service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in December 2006 and the claim was 
readjudicated in an August 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record does not show any evidence of a 
psychiatric disorder until 1990, more than 15 years after the 
Veteran's final separation from service, and his service 
separation examinations found no psychiatric problems.  For 
these reasons, the Board declines to obtain an opinion.  The 
Veteran has not identified any pertinent and available 
evidence that remains outstanding.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Service Connection Claim

The Veteran is seeking service connection for an acquired 
psychiatric disorder, variously diagnosed as schizophrenia, 
schizoaffective disorder, bipolar disorder, and major 
depression with psychotic features, which he contends began 
in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, when a veteran served 90 days or more during a 
period of war and psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307, 3.309.  

Service treatment records show that in July 1971 the Veteran 
reported that he had been experiencing bad dreams, had been 
sleepwalking, and eating soap.  The Veteran reported that he 
had been caught stealing and had done time in a reformatory 
prior to service.  He was thinking about going on an 
unauthorized absence.  The examiner noted that the Veteran 
"will never make it- immature, poor physical shape, 
unmotivated."  It was recommended that the Veteran be 
separated from service for concealing pre-service drug abuse.  
The September 1971 discharge examination noted normal 
psychiatric examination.  

The service treatment records for the Veteran's second period 
of active service, with the Army in 1973, do not show any 
complaints or treatments of a psychiatric nature.  His report 
of medical history completed prior to enlistment, the Veteran 
denied having a history of depression or excessive worry, or 
nervous trouble of any sort.  He was noted to be 
psychiatrically normal at enlistment.  The separation 
examination in April 1973 notes normal psychiatric 
evaluation.

The claims file contains Social Security Administration (SSA) 
records which document the Veteran's psychiatric history.  

A January 1993 psychiatric examination conducted pursuant to 
the Veteran's claim for SSA benefits noted that the Veteran 
reported that he had problems with the character of his 
discharge from the Marine Corps.  He noted that he had 
"adjusted very well" while working in the oil industry from 
1973 to 1986, and had become preoccupied with demonic spirits 
in 1990 leading to a psychiatric hospitalization.

A December 1993 SSA disability decision found that the 
Veteran was disabled due to schizoaffective disorder.  The 
date of onset was found to be December 1990.  The ALJ who 
made that decision noted that the Veteran reported that he 
first began to have problems when he was hospitalized in 
December 1990, and that he had been treated and medicated 
since that time.

The claims folder contains extensive records showing 
psychiatric treatments and hospitalizations beginning in 1990 
and continuing through 2009, with diagnoses including 
schizophrenia, schizoaffective disorder, bipolar disorder, 
and major depression with psychotic features.  

A VA psychiatric examination in May 2000 resulted in a 
diagnosis of schizoaffective disorder, bipolar type.  The 
Veteran reported that during his period of service in the 
Marine Corps in 1971 he had attempted suicide.  

After careful consideration, the Board concludes that the 
Veteran's acquired psychiatric disorder is not related to his 
service because the evidence does not show that a chronic 
psychiatric condition began in service or for many years 
thereafter.  The Board notes that there is no objective 
evidence to support the Veteran's report of a suicide attempt 
during his period of service in 1971.  The service treatment 
records note him to have complained of bad dreams, 
sleepwalking, and eating soap, but there is no notation of a 
suicide attempt.  Pursuant to the Board's remand, the RO 
requested mental hygiene records for the Veteran from Parris 
Island in 1971; searches were conducted, but no records were 
found.  As noted above, the Veteran was noted to be 
psychiatrically normal at separation from service in 1971, 
and the Veteran himself denied any history of psychiatric 
problems at his enlistment in the Army in 1973.

The objective evidence indicates that the Veteran's variously 
diagnosed psychiatric disorder did not begin until many years 
after the end of his second period of active service.  On the 
January 1993 psychiatric examination, the Veteran reported 
the onset of his symptoms as 1990, more than 15 years after 
separation.  The SSA disability decision noted the onset of 
his psychiatric disability as December 1990.  

That a condition manifested so many years after service 
weighs against a finding of service connection.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

In summary, an acquired psychiatric disorder did not begin in 
service or for many years thereafter, and the evidence does 
not support a finding that the Veteran's variously diagnosed 
psychiatric disorder is related to any incident of service.  
Accordingly, the claim must be denied.  





ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


